HOGAN, Judge,
dissenting.
I dissent. There can be no doubt that decisions of our Supreme Court en banc are controlling on all subordinate tribunals, including this court, but I do not believe State v. Milliorn, 794 S.W.2d 181 (Mo.banc 1990), was intended to relieve the defendant of his burden to show that he was “a person aggrieved by an unlawful seizure” within the meaning of § 542.296.1. Indeed, it seems to me that in State v. McCrary, 621 S.W.2d 266, 272-73 (Mo.banc 1981), our Supreme Court took the position that the proponent of a motion to suppress evidence has the burden of establishing that his own Fourth Amendment rights were violated by the challenged search or seizure. In my view, the teaching of Rakas v. Illinois, 439 U.S. 128, 133-34, 99 S.Ct. 421, 425, 58 L.Ed.2d 387 (1979), is that Fourth Amendment rights are personal rights which, like some other constitutional rights, may not be vicariously asserted. The court went on to say that a person who is aggrieved by an illegal search and seizure only through the introduction of damaging evidence secured by search of a third person's premises or property has not had any of his Fourth Amendment rights infringed. Rakas v. Illinois, 439 U.S. at 134, 99 S.Ct. at 425. If the defendant is not “aggrieved” by an unlawful seizure, he may neither have the evidence suppressed nor have it returned as provided by § 542.296.7. It is true that § 542.296.6 imposes both the burden of going forward with the evidence and the risk of nonpersuasion on the State, but reading the statute as a whole, the defendant must show preliminarily that he has been “aggrieved” by an unlawful seizure.